Citation Nr: 0106998	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  92-10 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 60 percent 
for respiratory disease, including asthma, chronic 
obstructive pulmonary disease (COPD), bronchitis, and 
pneumonia.

3.  Entitlement to an initial compensable rating for 
athlete's foot.

4.  Entitlement to an initial rating higher than 10 percent 
for sinusitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1990 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for bronchitis with 
residuals of pneumonia and athlete's foot.  Noncompensable 
evaluations were assigned to these disabilities.  The May 
1990 rating decision also denied claims of entitlement to 
service connection for pain at the back of the neck and on 
the side of the head, a positive TB tine test, and a sinus 
disorder, including sinusitis and vasomotor rhinitis.  This 
matter is also on appeal from a May 13, 1996 rating decision, 
which granted service connection for sinusitis and assigned a 
10 percent disability rating.  This matter is also on appeal 
from a June 1999 rating decision, which granted entitlement 
to service connection for PTSD.  A 50 percent disability 
evaluation was assigned for the appellant's PTSD.

A July 1990 rating decision recognized that chronic 
obstructive pulmonary disease (COPD) was related to the 
appellant's bronchitis and residuals of pneumonia, and a 10 
percent evaluation was assigned for COPD, with bronchitis and 
residuals of pneumonia.  Although an increased evaluation was 
awarded, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a rating decision, issued subsequent to a notice of 
disagreement, which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

A May 1994 Board decision remanded the aforementioned issues 
to the VA Boise, Idaho, Regional Office (RO) for additional 
development, including special VA pulmonary, dermatology, 
otolaryngological, and psychiatric examinations.  The RO was 
also instructed to attempt to verify the appellant's alleged 
stressors relating to his claim for PTSD.  Furthermore, the 
RO was to adjudicate the appellant's Agent Orange claims in 
accordance with the regulations promulgated by VA in February 
1994 and properly develop and adjudicate the appellant's 
claims for asthma and an ulcerated pylorus.

A March 1996 RO decision denied again the appellant's claims.  
Subsequent rating decisions, dated in March 1996 and May 
1996, denied an increased evaluation for COPD, with 
bronchitis and residuals of pneumonia.  A May 13, 1996 rating 
decision granted service connection for sinusitis.

In a July 1996 decision, the Board denied the appellant's 
claim for a compensable evaluation for residuals of an 
infection to the palate of the mouth and denied the 
appellant's claims of entitlement to service connection for 
pain at the back of the neck and on the sides of the head and 
for a positive TB tine test.  The Board remanded to the RO 
the appellant's claims of entitlement to service connection 
for PTSD, entitlement to an increased evaluation for COPD, 
with bronchitis and residuals of pneumonia, and entitlement 
to an increased evaluation for athlete's foot.  The RO was 
instructed to schedule the appellant for special VA special 
pulmonary and dermatological examinations and to issue a 
supplemental statement of the case with appropriate citations 
to the laws and regulations relating to entitlement to 
service connection for PTSD.

A November 1997 rating decision recognized that asthma was 
related to the appellant's COPD, bronchitis, and residuals of 
pneumonia; a 60 percent evaluation was assigned for 
respiratory disease to include asthma, COPD, bronchitis and 
residuals of pneumonia.  Although the appellant had indicated 
previously that he was seeking only a 60 percent evaluation, 
in a December 1998 the appellant stated that he did not agree 
with the 60 percent evaluation.

In an April 1999 decision, the Board granted the appellant's 
claim of entitlement to service connection for PTSD.  The 
Board remanded the appellant's claims of entitlement to a 
higher initial evaluation for respiratory disease and 
entitlement to an initial compensable evaluation for 
athlete's foot to obtain current medical records, to obtain 
current VA examinations for the appellant's disabilities, and 
to consider the appellant's service-connected athlete's foot 
for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).  The requested development has been completed.

In September 2000, the appellant was awarded an increased 
evaluation for his service-connected PTSD, from 50 to 70 
percent disabling.

The appellant appeared at a hearing held at the RO on May 17, 
1991.  A transcript of that hearing has been associated with 
the record on appeal.


FINDINGS OF FACT

1.  Since December 1989, the appellant's service-connected 
respiratory disorders have been manifested by, at worst, mild 
weight loss, mild emphysema, daily attacks of asthma, and 
moderate dyspnea on exertion between attacks.  Pulmonary 
function tests have shown, at worst, forced expiratory volume 
in one second (FEV1) of 76% of predicted, a ratio of forced 
expiratory volume in one second to forced vital capacity 
(FEV1/FVC) of 77%, and diffusion capacity of the lung for 
carbon monoxide (DLCO) as measured by the single breath (SB) 
method of 90%.

2.  Prior to October 1996, only the earlier criteria for 
rating respiratory disorders are applicable.

3.  With respect to the period of time subsequent to October 
1996, neither the pre-October 1996 criteria for respiratory 
disorders nor the amended criteria for respiratory disorders 
are more favorable to the appellant.

4.  Since December 1989, the appellant's service-connected 
PTSD has been manifested by nightmares, difficulty sleeping, 
panic attacks, difficulty trusting others, hypervigilance, an 
exaggerated startle response, anger outbursts, irritability, 
depression, and anxiety.

5.  Prior to November 1996, only the earlier criteria for 
rating PTSD are applicable.

6.  With respect to the period of time subsequent to November 
1996, the pre-November 1996 criteria for PTSD are more 
favorable to the appellant.

7.  The service-connected PTSD renders the appellant 
demonstrably unable to obtain or retain employment.

8.  The appellant's service-connected athlete's foot is 
manifested by mild to moderate flaking and scaling between 
the toes and over the sole of the appellant's right foot.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for respiratory disease, including asthma, chronic 
obstructive pulmonary disease (COPD), bronchitis, and 
pneumonia, have not been met at any time since December 1989.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Codes 6600, 6602 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.96, 4.97, Diagnostic Codes 6600, 6602, 6604 
(2000).

2.  The criteria for a 100 percent disability rating for PTSD 
were met as of time of the grant of service connection.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2000).

3.  The criteria for an initial compensable disability rating 
for athlete's foot have not been met at any time since 
December 1989.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence

At a March 1990 VA examination, the appellant complained of 
bronchial asthma, which he controlled with inhalants.  He 
also reported an anxiety syndrome.  He explained that he 
occasionally lost his temper and said things that he later 
regretted.  He stated that he was married to his first spouse 
when he began his overseas service and that he was currently 
married to his fifth spouse.  He had no cough or 
expectoration and stated that he had had a positive 
tuberculosis tine test.  The appellant weighed 162 pounds.  
X-ray examination showed that both lungs were perfectly clear 
and that the size of his heart was normal.  The heart rhythm 
was regular and normal.  The apex was in the fifth left 
interspace.  No pulmonary edema was noted.  No edema was in 
the right foot.  The examiner noted that the appellant's 
asthma had lasted for four years and was controlled "fairly 
well."  The appellant reported that his right foot perspired 
profusely and that the plantar surface between the toes 
became lacerated and sore.  The examiner noted that the 
appellant's foot was sweaty with slight maceration of the 
plantar surface and between the toes.  The appellant reported 
that the condition was much worse in the summer months.  The 
diagnoses included bronchial asthma, anxiety syndrome, and 
hyperidrosis of the sole of the right foot.  An exercise test 
was not given because the appellant was not wearing his 
artificial leg.

At a May 1990 VA examination, the appellant reported a 
history of asthma since 1986, respiratory problems since 
1971, and anxiety since 1983.  He complained of shortness of 
breath and "rawness" of his foot.  The appellant weighed 
166 pounds.  The appellant's lungs were clear to percussion 
and auscultation without any wheezes, rales, or adventitious 
sounds.  Examination of his heart showed regular rhythm 
without murmurs or gallops and with normal first and second 
heart sounds.  The apex impulse was not felt.  The boundaries 
were felt to be within normal limits.  X-ray examination of 
his lungs showed early COPD.  Spirometry showed forced vital 
capacity (FVC) of 92% of predicted, forced expiratory volume 
in one second (FEV1) of 88% of predicted, and a ratio of 
forced expiratory volume in one second to forced vital 
capacity (FEV1/FVC) of 78%.  Diagnoses included history of 
recurrent episodes of bronchitis and history of smoking in 
the past.  The examiner added that the appellant's COPD was 
of very minimal nature.

At a May 1990 VA psychiatric evaluation, the appellant 
reported that that after service he had had several 
businesses and had worked as a plumber.  He stated that part 
of his left leg was amputated in December 1989 and that he 
had been unable to return to plumbing.  He added that he was 
unable to perform sedentary work because he was too 
hyperactive.  He stated that he enjoyed working in his garden 
and reading.  He spent time sitting and thinking and he also 
spent time writing letters and figuring out ways to support 
his family.  He reported difficulty sleeping due to 
nightmares of killing people.  He stated that he slept with a 
rifle beside his bed.  He stated that he kept weapons under 
his pillows.  He stated that whenever he went out he sat with 
his back against a wall so that people were not behind him.  
He stated that he had problems trusting people.  He stated 
that he had attended three years of college.  He complained 
of panic attacks, which were precipitated by watching war-
movies or other violent programs.  The appellant was 
informally dressed.  His hygiene was adequate.  His mood was 
somewhat depressed with intense affect.  He had much anger 
and frustration.  His verbalizations were coherent, 
informative, and logical.  He denied hearing voices or seeing 
things.  The examiner found no psychotic symptoms or signs.  
The appellant was alert and oriented times three.  His 
concentration and short-term memory were somewhat impaired.  
Long-term memory was intact.  He had a tendency to forget 
names and to forget what he was saying.  There were some 
signs and symptoms of anxiety.  He was afraid to go to sleep 
because of nightmares.  He denied any suicidal or homicidal 
impulses.  He explained that he was controlling his emotions 
because he did not want to go to hell and that he did not 
want his family to suffer if he committed either suicide or 
homicide.  The examiner diagnosed PTSD and psychosomatic 
disorder.

In May 1990 the appellant underwent psychological evaluation 
by Truett Smith, Ph.D., on referral from the Texas 
Rehabilitation Commission.  The appellant was neat, well 
groomed, open, talkative, and cooperative.  He came across as 
somewhat intolerant of lifestyles that were unlike his own.  
He discussed his aspirations to become a politician.  He 
stated that after service he had several jobs, primarily in 
air-conditioning and plumbing.  He also reported selling 
insurance, automobiles, and real estate.  In approximately 
1979 he started his own plumbing company.  His company went 
out of business when the economy took a downturn, and he then 
went into plumbing repair.  He started another plumbing 
company in August 1989.  He had his left lower leg amputated 
in December 1989 and did not work thereafter.  He reported 
having nightmares about his hospitalization in service.  He 
reported feeling guilty because he never served in combat.  
He stated that he was unable to watch war movies because he 
became anxious.  He stated that when idle he had distressing 
recollections of his service.  He was irritable and had anger 
outbursts.  He was hypervigilant, scanning wherever he went 
and keeping his back to the well.  He had an exaggerated 
startle response to noises.  He reported panic attacks three 
times per week.  He reported that he was agoraphobic at 
times, being unable to travel far.  The diagnoses included 
severe panic disorder without agoraphobia and rule out PTSD.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 55.

In August 1990 the appellant was treated as a VA outpatient 
for reactive airway disease.  The appellant stated that he 
needed Proventil but that he had enough Vanceril.  The 
examiner noted that the appellant weighed 158 pounds.  The 
appellant's lung were clear, but he wheezed on forced 
expiration.  A December 1990 VA report of computed tomography 
[CT] scan of the chest showed findings suggestive of a left 
basilar granuloma, and serial follow-up evaluation with chest 
x-ray was recommended.

In his May 1991 Notice of Disagreement, the appellant stated 
that his asthma was treated with albuterol and Azmacort 
inhalers, which were prescribed by VA physicians.  He stated 
that he took the medication twice per day.  He stated that, 
without the medication, he became dizzy and that dyspnea and 
chest pains began.  He stated that he was unable to climb a 
full flight of stairs without pausing to catch his breath.  
He added that it was difficult for him to walk more than one 
city block without difficulty in breathing.

At his May 1991 hearing, the appellant testified that he was 
unable to complete a flight of stairs without stopping.  The 
appellant explained that greater exertion was required for 
him to climb stairs because of his prosthetic leg.  He stated 
that his weight had decreased from 158 pounds to 142 pounds 
over the prior year.  He stated that without his medication 
he experienced dizziness and chest pain.  With regard to his 
PTSD, the appellant testified that he had nightmares about 
seeing wounded soldiers in a hospital ward.  He stated that 
he had been married five times.  He stated that he was 
attempting complete his education in order to become a 
secondary school instructor and that he aspired to become an 
attorney.

In an October 1991 letter, Henry Covelli, M.D., indicated 
that the appellant presented with increased shortness of 
breath with exertion, although his bronchospasm was fairly 
well controlled.  Dr. Covelli stated that he felt that the 
appellant's shortness of breath was incapacitating due to his 
underlying leg handicap and the work of breathing.

In a November 1992 letter, counselors from the University of 
Idaho reported that the appellant had felt isolated and out 
of place since enrolling at the university.  He reported that 
he was becoming short-tempered, was having difficulty 
sleeping, was experiencing recurring nightmares and 
flashbacks, and was unable to concentrate.  He also reported 
that because of his prosthesis and his pulmonary difficulties 
he was having difficulty ambulating on campus.  The 
counselors recommended that the appellant transfer to another 
college that would be closer to his home and his spouse, who 
was able to provide emotional and physical support to him.

In August 1993 the appellant was treated as a VA outpatient 
for complaints of feeling tired.  The examiner noted that the 
appellant wheeled in by chair with "vigor."  The appellant 
stated that he planned to return to college in January to 
complete his senior year.  He added that he wanted to attend 
law school.  He complained of a lack of sleep, irritability, 
and isolating himself from his family.  He stated that he 
took Xanax only when he needed it greatly.  His mood was 
fair.  He appeared alert, goal-oriented, and relatively 
outgoing.

In March 1994 the appellant was treated as a VA outpatient 
for complaints of difficulty sleeping.  He reported very 
modest use of Xanax.  He reported that he had completed one 
semester of college and planned to return at the first of the 
year.  His mood was good.

A March 1994 VA report of a chest x-ray examination indicated 
no change in the appellant's chest since August 1991, with no 
active pulmonary pathology present and no evidence of 
metastatic disease.  In June 1995 the appellant was treated 
as a VA outpatient.  The examiner noted that the appellant's 
breathing was well controlled with his current medications.

VA pulmonary function tests in August 1995 showed FVC 84% of 
predicted, FEV1 87% of predicted, and FEV1/FVC 77%.  
Diffusion capacity of the lung for carbon monoxide (DLCO) as 
measured by the single breath (SB) diffusion capacity was 
normal.  His DLCO was 90% of predicted.

At an August 1995 Idaho Disability Determinations 
examination, the appellant complained of an exaggerated 
startle response to loud noises.  He stated that he was 
generally content living in an isolated area and avoiding 
people.  He reported that he had been married five times, 
with the first four being relatively brief.  His current 
marriage had begun seventeen years previously.  He described 
his spouse as very supportive.  He had had six children.  Two 
of them lived at home.  He had not worked since 1989.  He had 
successfully crossed the country in a wheelchair, traveling 
eight hours per day.  He had also attended college.  He lived 
outside town in a remote area.  He visited his spouse's 
business every day for approximately an hour but was unable 
to stay longer due to his sensitivity to the chemicals she 
used.  His spouse returned home every day to prepare his 
lunch.  He read a lot.  He complained of being impatient and 
easily frustrated and having difficulty concentrating.  He 
reported that he enjoyed doing work with the local boy scouts 
who came to his house.  He appeared to have good social 
skills.  He reported having two acquaintances who were 
veterans but no friends.  He was somewhat emotionally 
withdrawn and avoided being around people.  He reported that 
he had a temper but added that he did not lose it often.  He 
reported having lost his temper once in the previous month.  
He was cooperative and pleasant.  His contact with reality 
was good.  He was articulate, intelligent, and well 
organized.  He expressed himself well and was not odd or 
bizarre.  He did not have hallucinations or delusions.  He 
had much of anxiety and reported feeling nervous.  He stated 
that he could relax at home.  He reported that he had not had 
a panic attack in more than one year.  He stated that living 
in an isolated area helped.  He did not have any significant 
phobias.  He reported feelings of guilt and complained of 
triggers that reminded him of his experiences in service.  He 
had nightmares three to four times per month.  He stated that 
political issues upset him.  He reported having symptoms of 
PTSD a couple of times per week at most.  He stated that he 
was occasionally able to be without symptoms for one month.  
He did not appear to have flashbacks, and he had intrusive 
daytime recollections infrequently.  The examiner opined that 
the appellant's PTSD was in partial remission and that he was 
doing "pretty well with it."  He was not suffering from a 
depressed mood.  His concentration was not good, but his 
memory was average.  He was not tearful.  He had never 
attempted suicide nor had suicidal ideations.  He was 
oriented times four, his immediate memory was adequate, his 
remote memory was poor, his past memory was adequate, 
abstract thinking was very good and his judgment was good.  
Diagnoses included PTSD in partial remission; anxiety 
disorder not otherwise specified; and panic disorder with 
agoraphobia, in full remission.  The examiner assigned a GAF 
of 60-65.

At a September 1995 Idaho Disability Determinations 
examination, the appellant reported using Vanceril and 
albuterol inhalers.  The examiner noted a very slight wheeze 
on the left upper chest.  Breath sounds were otherwise fairly 
good on regular breathing.  The examiner noted a history of 
COPD.  The examiner added that physical findings were not 
strong but typically were not at that stage of the disease.  
With regard to the appellant's multiple disabilities, the 
examiner described them as permanent and severe.

At a September 1995 VA PTSD examination, the appellant 
complained of feelings of anxiety and impatience, panic 
attacks with shortness of breath, sweating hands, and fear of 
dying.  He stated that the panic attacks were precipitated by 
seeing blood, traveling long distances, or being in 
hospitals.  He said that he had nightmares about his 
experience in a military hospital at least three times per 
week.  He said that he avoided long trips because of his fear 
of panic attacks and avoided crowds because he became 
impatient and anxious around them.  He reported suicidal 
thoughts but no plans because of his religious beliefs.  He 
described feeling depressed and angry.  He reported that his 
PTSD was treated with Xanax.  He stated that after service he 
held many jobs but had been unable to work for anyone else 
for more than ten months.  From 1979 to 1989, he was self-
employed as a plumbing contractor.  He stopped working 
because of the severity of his COPD and the amputation of his 
leg.  In 1990 he obtained an associate degree in political 
science and enrolled in the University of Idaho.  He dropped 
out of school in his senior year because he was unable to 
cope with the stress and because certain perfumes provoked a 
severe bronchospasm.  He had been married five times.  He had 
been married to his current spouse since 1979.  He had raised 
six children, two from his current marriage.  He had been 
involved in several political protests.  The examiner noted 
that the appellant was somewhat guarded but cooperative.  He 
spoke in a normal tone and volume.  He was coherent and 
relevant, his mood was depressed, his affect was appropriate 
to thought content and there was no evidence of thought or 
perception disorder.  He admitted feeling distrustful of 
people.  He recalled two out of three objects in five 
minutes, and he mentioned five out of five recent presidents.  
He recognized three common objects; was well oriented to 
time, place, and person; and gave excellent interpretation to 
proverbs.  His judgment as tested was excellent.  He 
performed serial sevens without any difficulty.  The examiner 
diagnosed the appellant with PTSD and phobias.  The examiner 
assigned a GAF score of 45.

At a September 1995 VA mouth and throat examination, the 
appellant complained of shortness of breath on exertion.  He 
stated that he sometimes wheezed.  He had taken Proventil and 
Vanceril inhalers for the past eight years and had taken oral 
corticosteroids for one year prior to that.  The examiner 
noted that the respiratory rate was not increased at rest.  
The lungs were clear to percussion and auscultation.  There 
were no wheezes, rales, or coughs during the examination.  
Diagnoses included chronic bronchitis, allergic and related 
to smoking, with examination not remarkable.  An 
echocardiogram showed a normal sinus rhythm and an incomplete 
right bundle branch block.

VA pulmonary function tests in November 1995 showed FVC of 
77% of predicted, FEV1 of 75% of predicted, and FEV1/FVC of 
79%.  Post-medication results showed FVC of 81% of predicted, 
FEV1 of 81% of predicted, and FEV1/FVC of 80%.

At a December 1995 VA non-tuberculosis diseases and injuries 
examination, the appellant complained of shortness of breath 
with exertion, difficulty breathing with cloudy or rainy 
weather, and a morning cough productive of one-half teaspoon 
or less of sputum.  He had gained approximately 13 pounds 
over the past month.  He reported that walking approximately 
300 feet induced shortness of breath.  His medications 
included Proventil and Vanceril inhalers and Vancenase.  
Regarding his skin, the appellant reported having rashes 
during cold weather.  He denied having athlete's foot.  He 
had had no further problems with skin rashes.  He was 
currently asymptomatic.  No rash was present.  The examiner 
noted that the appellant's lungs were clear to auscultation, 
without rales, rhonchi, wheezes, or rubs.  The appellant had 
no cyanosis or edema involving the extremities.  The 
appellant's heart showed regular rate and rhythm without 
murmur, rub, or gallop.  The diagnosis was history of 
nontubercular diseases.

At an August 1997 VA respiratory examination, the appellant 
reported a history of asthma since service during the Vietnam 
era.  He reported that he had dyspnea at rest, intermittently 
and quite severely.  Cyanosis was associated with only very 
severe attacks.  The examiner noted that a methacholine 
challenge test, which included a pulmonary function test with 
bronchodilator, had been conducted and had been positive.  
The examiner added that the appellant had responded to the 
inhaled bronchodilator.  The examiner noted that the 
appellant's asthma was severe and that, according to the 
appellant, he had attacks every twenty-four hours, especially 
at night.  Strong odors, vapors, or dust triggered the 
asthmatic attacks.  The examiner noted that there was a 
marked difference in the types of physical activity that 
caused a reaction.  He noted that swimming was a good 
activity.  Walking and any increased generalized physical 
effort that caused increased breathing were worse.  Bicycling 
was slightly better.  Running was the worst activity, and it 
triggered asthma in approximately eight minutes.  The 
examiner diagnosed asthma, intermittent, moderate to severe, 
active.  X-ray examination of the appellant's chest was 
negative.

In September 1997 the appellant underwent a VA methacholine 
challenge test.  A routine spirometry was performed and, 
thereafter, a saline challenge was administered.  Next, 
increasing concentrations from stage 1 through 3 of 
methacholine were administered.  The examiner noted that at 
stage 3 there had been a 21% decline in FEV-1, which was 
compatible with a positive exam.  Albuterol was administered 
and the appellant returned to baseline spirometric 
measurements.

At a September 1997 VA non-tuberculosis diseases and injuries 
examination, the appellant reported waking in the early 
morning hours with episodes of tightness in the chest and 
shortness of breath.  The examiner noted that a pulmonary 
function test including a methacholine challenge had been 
conducted recently.  The examiner noted that, following the 
pulmonary function test, the findings were essentially 
normal.  The appellant did not get any unusual response to 
the methacholine challenge or the saline response.  The 
response to the saline inhalation was normal with no 
significant loss of airflow.  The examiner added, however, 
that by the time the appellant had had the third inhalation 
or the third dilution of methacholine, he had shown a 21% 
decrease in the FEV-1, which was compatible with underlying 
asthma.  The only findings on physical examination were some 
crackles of the chest on expiration and a cough after forced 
expiration.  No malignant process was present.  A chest x-ray 
examination showed no active disease or abnormalities.  The 
examiner noted that a recent methacholine challenge test was 
positive for hyperactive airway disease.  The examiner 
diagnosed asthma.

In written responses to questions from the appellant's 
spouse, the examiner noted that the appellant and his spouse 
reported that the appellant had asthma attacks on a daily 
basis; that dyspnea would be a factor in the appellant's life 
with only slight exertion; that the appellant's asthma was 
severe; that the appellant took medication daily for his 
asthma; that without his medication the appellant would have 
a severe asthma attack; that the appellant had reported that 
general air pollution caused problems; that physical activity 
by the appellant using his prosthesis would require greater 
physical effort on his part; that the appellant reported that 
any strong odor triggered his asthma; and that the appellant 
would continue to have shortness of breath due to asthma.

In October 1997 the appellant was treated at Pioneer Medical 
Clinic for complaints of bronchitis.  He reported that he had 
had pneumonia and bronchitis frequently.  He complained of 
chest tightness, coughing with chills, and sweats over the 
past two days.  He had wheezes and rhonchi bilaterally.  No 
rales were noted.  He had good air movement.  The examiner 
diagnosed acute exacerbation of asthma and probable 
bronchitis.

In a November 1997 statement, the examiner from the September 
1997 VA non-tuberculosis diseases and injuries examination 
stated that the appellant had "moderate to severe asthma, 
although repeated pulmonary function tests done may be normal 
other than a methacholine challenge[, which] may be markedly 
reactive."

In November 1997 the appellant was examined as a VA 
outpatient for renewal of his medications.  He reported that 
he had smoked one-half of a pack of "tiny" cigarettes per 
day for six years.  He reported that asthma exacerbations 
were precipitated by perfumes, petroleum distillate, and 
weather changes.  He reported perennial colds.  He stated 
that the exacerbations of his asthma occurred between 2:00 
a.m. and 3:00 a.m.  The examiner convinced him to accept 
prednisone for emergency use due to the distance he lived 
from a hospital.  The examiner prescribed a nebulizer and a 
Wright peak flow meter.  The appellant's weight was 159 
pounds.  

In June 1998 the appellant was treated at Pioneer Medical 
Clinic for complaints of postnasal drainage, cough, yellowish 
sputum, and a low-grade fever.  He reported that his asthma 
had been stable with Proventil and Vanceril.  His chest was 
clear to auscultation.  Diagnoses included sinusitis and 
bronchitis.

In October 1998 the appellant was treated as a VA outpatient.  
The appellant's lungs were clear to auscultation.  There were 
no wheezes.  The appellant's weight was 154 pounds.  
Diagnoses included asthma, which was stable.  Records of VA 
prescriptions in January 1999 indicate that the appellant's 
COPD was treated with beclomethasone dipropionate and 
albuterol inhalers.

In March 1999 the appellant was treated at Pioneer Medical 
Clinic for complaints of fever, chills, and sweats.  He was 
developing a cough and could hear rattling when he was 
breathing.  The examiner noted rales in the right lower lobe 
posteriorly.  The balance was clear.  The examiner diagnosed 
bronchitis.

In May 1999 the appellant was treated as a VA outpatient.  He 
reported that his asthma was stable recently.  The examiner 
noted that the appellant's asthma was treated with albuterol 
and Vanceril inhalers.  The appellant's lungs were clear to 
auscultation.  There were no wheezes.  The appellant's weight 
was 156.5 pounds.  

In May 2000 the appellant was treated as a VA outpatient.  He 
reported that he had had pneumonia the previous month, which 
had been treated with Keflex.  He still had a productive 
cough.  His lungs were clear.  There was an occasional wheeze 
with forced expiration.  The examiner diagnosed asthma and 
COPD.

At a June 2000 Idaho Disability Determinations examination, 
the appellant reported that his PTSD precluded him from being 
in small spaces.  He stated that he enjoyed being outside.  
He stated that he constantly moved from room to room inside 
of his house and that he disliked being around others.  He 
reported panic attacks, hot flashes, and difficulty sleeping.  
He reported that his asthma was treated with albuterol, 
Proventil, Vanceril, and Beconase.  He stated that he had 
trouble with his asthma on a daily basis including some 
difficulty with shortness of breath.  He stated that he was 
on antibiotics approximately three to four times per year 
because of pulmonary problems and that he took steroids 
approximately twice per year.  He stated that he did not 
think that his asthma was adequately controlled.  He reported 
that he had a college degree and had taken some law classes 
but had dropped out because of his inability to be in closed 
spaces and around people.  His weight was 156 pounds.  
Diagnoses included PTSD and asthma.

At a June 2000 VA PTSD examination, the appellant related 
that he had been depressed and anxious and had had difficulty 
coping with the issues of his service, since the 1970s, worse 
in 1989.  He reported that after service he held several 
jobs, the longest being a plumbing job of approximately six 
months.  He stated that he had returned to college and 
completed a degree.  He had attended college most recently 
between 1992 and 1994 to take pre-law courses.  Because of 
difficulty coping, he had quit.  He had been married fives 
times.  He had been married to his current spouse for 20 
years.  He had seven children from his various marriages, 
including two from the current marriage.  He was casually and 
cleanly dressed.  He was able to talk about his problems in a 
clear, coherent manner.  He was alert and in good contact 
with reality.  He was not confused, suspicious, or 
delusional.  He related difficulty coping with the loss of 
his leg.  He had been very active in water sports for most of 
his life.  He also discussed his difficulty coping when he 
was hospitalized in service.  He continued to have 
difficulties coping with that experience-depression, 
anxiety, and difficulty relaxing.  He continued to have 
symptoms of PTSD, including nightmares, difficulty sleeping, 
and depression.  He admitted to depression and suicidal 
ideas, but he was able to contract to no harm.  He stated 
that his religion would not allow him to hurt himself.  He 
had decreased interest in sex, and his appetite was impaired.  
He functioned intellectually in the average range.  He had a 
good memory.  His judgment was fair.  He had difficulties in 
interpersonal relationships.  He had problems with anger and 
irritability, although he has been able to control his temper 
to the point that there had been no incident of domestic 
violence; nevertheless, he had significant problems relating 
to people.  He wanted to complete a law degree but problems 
with depression and anger and difficulties of coping with the 
PTSD symptoms preclude him from continuation of his obtaining 
a degree.  Diagnoses included PTSD and major depression with 
added generalized anxiety disorder.  The appellant continued 
to have difficulty adjusting to life without his left leg and 
the lack of his ability to physically get involved in sports 
activities.  The examiner assigned a GAF score of 45.

At a June 2000 VA miscellaneous respiratory diseases 
examination, the appellant complained of a chronic cough that 
occurred every night and whenever he lay down.  The sputum 
that he expectorated had a mucoid or gelatinous consistency 
that was sometimes greenish or yellowish.  It was not 
purulent.  The appellant did not have hemoptysis.  He had 
anorexia on and off due to malaise and lethargy.  He 
explained that he felt that, if he ate, his difficulty 
breathing would increase.  He had shortness of breath with 
exertion and sometimes without exertion.  He explained that 
he had a prosthesis on his leg left and that walking a short 
distance caused shortness of breath.  He stated that, at 
rest, he did not always have shortness of breath.  He 
reported that, when he had asthma, he had dyspnea with 
inspiration and expiration.  In addition to the wheezing, he 
reported having headache and sinus congestion.  He stated 
that his asthma was provoked by perfume, high humidity, dust, 
smoke, petroleum distillate, and other volatile aromatics.  
He stated that asthma attacks occurred four to six times per 
week, typically between 2:00 a.m. and 4:00 a.m.  He stated 
that the attacks had worsened in frequency and severity.  He 
stated that between attacks he did not have difficulty 
breathing or other symptoms.  He stated that he had 
bronchitis approximately twice per year that developed into 
pneumonia at least once per year.  He stated that the 
episodes of bronchitis usually lasted two to three weeks, 
with or without pneumonia.  The examiner noted that pulmonary 
function tests in 1995 and 1996 were normal.  The appellant's 
medications included a nebulizer in which he mixed albuterol 
with saline and then used the bulk of that liquid in his 
nebulization treatment.  He used the nebulizer one to two 
times per day.  In addition, he used hand-held inhalers.  He 
used an albuterol inhaler, two puffs four to six times per 
day.  He also used a beclomethasone inhaler, two puffs four 
times per day.  He had previously used periodic cyclic 
schedules of oral prednisone tablets, taking five or six 
tablets on day one and then tapering the dosage off to be 
completely off within one week, but he had not used this 
medication in the previous two years.  He was not currently 
on parenteral corticosteroids.  The appellant required bed 
rest and hospitalization, approximately once per year for 
treatment of bronchitis and pneumonia.  Each hospitalization 
lasted two to three days.  He had not been hospitalized for 
asthma since 1986.  His respiratory condition was such that 
he could not be employed in any type of job.

With regard to his athlete's foot, the appellant reported 
that since 1972 he had flaking, scaling, and blistering with 
clear drainage on his feet.  He reported considerable burning 
and itching particularly between the toes and over the soles 
of his feet.  He currently used over-the-counter fungicides 
for the fungus infection, which was worse in hot weather.  

The examiner noted that the appellant weighed 156.7 pounds.  
There was no evidence of cor pulmonale.  The breath sounds 
showed bronchial breathing especially marked in the bases.  
Forced cough was slightly harsh but nonproductive.  In having 
the appellant perform maximum inspiration and then maximum 
expiration, the diaphragms did move appropriately and the 
forced expiratory rate was one to two seconds.  The appellant 
did not demonstrate dyspnea or orthopnea during the 
examination, even with mild exertion.  There was no evidence 
of restrictive disease such as kyphoscoliosis.  He did have a 
spontaneous cough on several occasions, and the cough, at 
those times, was the same as when it was forced.  It was 
slightly harsh but nonproductive, and it did not persist.

The skin between the toes and over the sole of the 
appellant's right foot had considerable flaking and scaling 
of a mild to moderate degree, especially in the medial edge 
proximal to the first metacarpal joint of the great toe.  
There was no erythema.  There was some callus formation.  
There was no evidence of blister formation, and there was no 
worsening of the lesion on performing scraping procedure to 
obtain material for potassium hydroxide digestion 
preparation.  The examiner saw no evidence of rash elsewhere.

The examiner diagnosed COPD in the form of asthma, a reactive 
airway disease, currently requiring daily oral bronchodilator 
and steroid medications in nebulizer and inhaler form.  
Asthma attacks were four to six times per week.  Moderate 
dyspnea on exertion between attacks and mild weight loss were 
also residuals.  The examiner also diagnosed another form of 
COPD, chronic bronchitis with or without pneumonia, with 
acute episodes several times per year.  The examiner also 
diagnosed mild pulmonary emphysema secondary to COPD.  With 
regard to the appellant's foot, the examiner diagnosed 
chronic dermatophytosis, which produced minimal functional 
impairment and was not active at the time of the examination.  
Pulmonary function tests showed FVC of 82% of predicted, FEV1 
of 68% of predicted, and FEV1/FVC of 75%.  Post-medication 
results showed FVC of 88% of predicted, FEV1 of 76% of 
predicted, and FEV1/FVC of 77%.  DLCO was 92% of predicted.  
In July 2000 the examiner amended his report of the June 2000 
examination, in order to comply with the April 1999 remand 
from the Board.  The examiner noted that he had reviewed the 
appellant's claims folder.  The examiner stated that the 
appellant's asthma required daily use of an oral systemic 
corticosteroid.  He was on beclomethasone oral inhaler (42 
micrograms per dose), taking two puffs four times per day, as 
occasion required.  The examiner stated that this was a mild 
to moderate dose, not a high dose.  The appellant was not on 
any immuno-suppressant medications.  The appellant did not 
have marked loss of weight or pronounced symptoms evidenced 
by severe impairment of health.  His current weight as 
compared with his weight in 1970 showed mild weight loss.  In 
an August 2000 statement, the examiner added that the 
appellant's medication also included another inhaler, which 
was a bronchodilator by the name of albuterol.  The albuterol 
inhaler dosage was mild to moderate, but it was not a 
corticosteroid.  The appellant was not on any oral tablets or 
parenteral dosages of corticosteroids.

Analysis

The appellant perfected his appeal as to the initial grant of 
service connection and original assignments of disability 
ratings for his respiratory disorders, his PTSD, and his 
athlete's foot.  VA has a duty to assist the veteran in the 
development of facts pertinent to his claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (November 9, 2000) (to be codified at 38 U.S.C. §§ 5103, 
5103A, 5107); 38 C.F.R. § 3.103 (2000).  In this case, there 
is no indication of additional relevant records that the RO 
has failed to obtain.  The RO arranged for VA examinations of 
the appellant.  No further assistance is necessary to 
substantiate the appellant's claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding 
that the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
(holding that, where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted).  Further, the RO's efforts 
have complied with the instructions contained in the remand 
from the Board in May 1994, July 1996, and April 1999.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Having determined 
that the duty to assist has been fulfilled, the Board must 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The appellant has disagreed with the original disability 
ratings assigned for his respiratory disorders, his PTSD, and 
his athlete's foot.  There is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

With regard to the appellant's respiratory disease and 
athlete's foot, the September 2000 supplemental statement of 
the case (SSOC) provided to the appellant identified the 
issues on appeal as evaluation of respiratory disease:  
asthma, COPD, bronchitis, and pneumonia, currently evaluated 
as 60 percent disabling, and evaluation of athlete's foot, 
currently evaluated as zero percent disabling.  The RO has 
not limited its consideration of these issues to only the 
recent medical evidence of record.  Indeed, when the RO 
increased the appellant's disability rating for his 
respiratory disease in July 1990 and November 1997, the RO 
did so effective from the date of the appellant's original 
claim for service connection; therefore, it has not violated 
the principle of Fenderson.  With regard to the appellant's 
PTSD, the September 2000 statement of the case (SOC) provided 
to the appellant identified the issue on appeal as evaluation 
of PTSD, currently evaluated as 50 percent disabling.  The RO 
evaluated all the evidence of record in determining the 
proper evaluation for the appellant's service-connected PTSD.  
The RO did not limit its consideration to only the recent 
medical evidence of record, and did not therefore violate the 
principle of Fenderson.  Indeed, the RO increased the 
appellant's disability rating effective from the date of the 
appellant's original claim for service connection.  The 
appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claims of 
disagreement with the original ratings properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the appellant's claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Because this appeal is from 
the initial ratings assigned to disabilities upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disabilities. 

The RO determined that the appellant's claims for service 
connection for respiratory disorder, for PTSD, and for 
athlete's foot were received on December 13, 1989, and that 
was the effective date for the award of the respective 60 
percent, 70 percent, and noncompensable disability ratings.  
The Board will address whether he was entitled to higher 
disability ratings from December 13.

Separate diagnostic codes identify the various disabilities.  
Id.  It is necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  

1.  Respiratory disorder

Recent regulatory changes have amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, including the rating 
criteria for evaluating respiratory diseases.  This amendment 
to the Schedule became effective October 7, 1996, during the 
pendency of this appeal.  See 61 Fed. Reg. 46720 through 
46731 (September 5, 1996).

The amended regulations in 38 C.F.R. § 4.97 established more 
objective, unambiguous criteria for rating respiratory 
disorders.  See 61 Fed. Reg. 46720 through 46722 (September 
5, 1996).  The amended formula removed such subjective 
descriptors as mild, moderate, and severe, and provided 
rating criteria based, at least in part, on the results of 
pulmonary function tests.  Id.  The results of the pulmonary 
functions tests used in assigning a disability rating are 
those after bronchodilatation.  See 61 Fed. Reg. 46723 
(September 5, 1996).  These results represent the best 
possible functioning of an individual and are the figures 
used as the standard basis of comparison of pulmonary 
function.  Id.

VA must apply the version of 38 C.F.R. § Part 4 that is more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating from October 7, 
1996, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is more favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to October 7, 1996, the Board cannot apply the revised 
regulations.

The RO considered the old regulations and the new regulations 
in the September 2000 SSOC and provided the rating criteria.  
Therefore, the appellant and his representative were given 
notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO assigned a 60 percent disability evaluation for the 
appellant under the old criteria for bronchial asthma, which 
is the appellant's predominant disability.  See 38 C.F.R. 
§ 4.96 (A single rating will be assigned under the diagnostic 
code that reflects the predominant disability.) (1996).  
Under Diagnostic Code 6602, a 60 percent rating is assigned 
for severe bronchial asthma manifested by frequent attacks 
(one or more attacks weekly) and marked dyspnea on exertion 
between attacks with only temporary relief by medication.  
More than light manual labor must be precluded.  38 C.F.R. § 
4.97, Diagnostic Code 6602 (1996).  A 100 percent rating is 
allowed for pronounced bronchial asthma represented by 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  Id.  

Under Diagnostic Code 6600 under the old criteria, a 60 
percent disability rating was warranted for chronic 
bronchitis with severe productive cough and dyspnea on slight 
exertion and pulmonary function tests indicative of severe 
ventilatory impairment.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (1996).  The 100 percent rating contemplated pronounced 
bronchitis with copious productive cough and dyspnea at rest, 
pulmonary function testing showing a severe degree of chronic 
airway obstruction, with symptoms of associated severe 
emphysema or cyanosis and findings of right sided heart 
involvement.  Id.

The new criteria provide a 60 percent disability rating for 
bronchial asthma if the FEV- 1 is 40- to 55-percent of the 
predicted value; or if the FEV-1/FVC is 40 to 55 percent; or 
if there is evidence of at least monthly visits to a 
physician for required care of exacerbations; or if 
intermittent (at least 3 per year) courses of systemic (oral 
or parenteral) corticosteroids are required.  A 100 percent 
rating is warranted for bronchial asthma if the FEV-1 is less 
than 40 percent predicted; or if the FEV-1/FVC is less than 
40 percent; or if there is evidence of more than one attack 
per week with episodes of respiratory failure; or if daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications is 
required.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2000).

A 60 percent rating under Diagnostic Code 6600 for chronic 
bronchitis requires pulmonary function tests showing FEV-1 of 
40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, 
or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 milliliters per kilogram per minute 
(ml/kg/min) (with cardiorespiratory limit).  38 C.F.R. § 
4.97, Diagnostic Code 6600 (2000).  The next higher rating of 
100 percent is warranted where pulmonary function tests show 
FEV-1 of less than 40 percent predicted, or FEV-1/FVC of less 
than 40 percent, or DLCO (SB) of less than 40 percent 
predicted, or maximum oxygen consumption of less than 15 
ml/kg/min (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure); or if the evidence shows 
right ventricular hypertrophy, or pulmonary hypertension by 
Echo or cardiac catheterization, or episode(s) of acute 
respiratory failure; or if outpatient oxygen therapy is 
required.  Id.

The rating criteria for COPD, contained in 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2000), are identical to the criteria 
for rating bronchitis, contained in 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2000).

The regulations do not permit ratings under Diagnostic Codes 
6600 through 6817 to be combined with each other.  38 C.F.R. 
§ 4.96(a) (2000).  Thus, although they are different 
disabilities, a single rating is assigned under the 
Diagnostic Code that reflects the dominant disability.  Id.

Considering the old rating criteria, the appellant has 
reported having asthma attacks approximately every night.  
Although this could be considered very frequent, the evidence 
does not demonstrate that the appellant has the other 
symptoms required for a 100 percent disability rating.  His 
asthma has been described by examining physicians as 
"moderate to severe" and "severe" but has never been 
classified as "pronounced."  The appellant has reported 
having dyspnea at rest and with slight exertion.  However, in 
June 2000 a physician opined that the dyspnea experienced by 
the appellant with exertion was "moderate" rather than 
"severe" as required for a 100 percent disability 
examination.  The physician's opinion was bolstered by the 
fact that the appellant did not demonstrate dyspnea during 
the examination, even with mild exertion.  The appellant also 
has not shown marked weight loss of other evidence of severe 
impairment.  The decrease in the appellant's weight over 
approximately thirty years has not been more than mild.  The 
appellant alleges that he does have other evidence of severe 
impairment of health because his service-connected amputation 
of his left foot makes otherwise routine tasks more difficult 
thereby aggravating his asthma.  This, however, is clearly 
not within the purview of "other evidence of severe 
impairment of health" contemplated by the regulation.  
Implicit in the regulation is that the other impairment of 
health be a symptom of the appellant's asthma or, in other 
words, be caused by the appellant's asthma.  The appellant 
does not contend that amputation of his foot resulted from 
his asthma.  Indeed, he has vigorously and repeatedly alleged 
that the loss of his foot is due to exposure to Agent Orange.  
The physician who examined the appellant at the June 2000 VA 
miscellaneous respiratory diseases examination reviewed the 
appellant's medical records and medical history and concluded 
that the appellant does not have additional evidence of 
severe impairment of his health, such as marked weight loss, 
due to his respiratory disorders.  Moderate dyspnea on 
exertion between attacks and mild weight loss were the only 
residuals noted.

Considering the appellant's disability under the old criteria 
for bronchitis, the productivity of his reported cough has 
been described as "not purulent" in June 2000 and 
approximately one-half teaspoon in December 1995.  On 
examination, the appellant's cough has been consistently 
nonproductive and without any observed difference from his 
forced cough.  It is therefore evident that the production of 
his cough is not "copious," as required for a 100 percent 
disability rating for bronchitis.  The appellant has reported 
intermittent episodes of dyspnea at rest, but, as discussed 
above, that result has not been shown on repeated examination 
of the appellant, even with mild exertion.  The results of 
the appellant's pulmonary function tests, discussed further 
below, do not show a severe degree of chronic airway 
obstruction.  The only finding of cyanosis was August 1997 
when it was noted that the appellant had cyanosis only with 
very severe attacks.  Although the appellant does have 
emphysema secondary to his COPD, this is "mild" and not 
"severe" as required for a 100 percent disability rating.  
There have been no findings of right sided heart involvement.  

With regard to the amended rating criteria, the appellant has 
not shown FEV-1 of less than 40 percent predicted, FEV-1/FVC 
of less than 40 percent, or DLCO (SB) of less than 40 
percent.  The worst results on examination of the appellant 
were FEV-1 of 76 percent predicted in June 2000, FEV-1/FVC of 
77 percent in August 1995 and June 2000, and DLCO (SB) of 90 
percent in August 1995.  An exercise test of the appellant 
was not given in March 1990 because the appellant did not 
wear his prosthesis to the examination.  Later examinations 
do not provide test results based on maximum oxygen 
consumption suggesting, in view of the otherwise thorough 
evaluations of the appellant's symptoms, that such testing is 
contraindicated.  There is no evidence of cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, or 
episodes of acute respiratory failure.  Outpatient oxygen 
therapy has not been required to treat the appellant's 
respiratory disorders.  The appellant does have more than one 
attack of asthma per week, but these attacks do not include 
acute respiratory failure.  The appellant contends that his 
asthma is treated with daily use of systemic high dose 
corticosteroids; however, there is no evidence that he 
possesses the requisite medical expertise to offer such an 
opinion.  The physician who examined the appellant at the 
June 2000 VA miscellaneous respiratory diseases examination 
reviewed the appellant's medical records and medical history 
and concluded that, although the appellant was treated with 
systemic oral corticosteroids, his prescribed dosage was only 
mild to moderate, not high.  The appellant has alleged that 
the examiner did not consider that the appellant had been 
prescribed prednisone; however, the examiner did note that 
the appellant had used periodic cyclic schedules of 
prednisone.  The appellant does not allege that this 
additional medication is required on a daily basis.  

Neither set of criteria for rating respiratory disorders is 
more beneficial to the appellant.  The evidence does not 
support a rating greater than 60 percent regardless of which 
criteria are used.  The Board has considered the requirement 
of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding 
the level of the veteran's disability in his favor.  However, 
for the reasons discussed above, the objective medical 
evidence did not create a reasonable doubt regarding the 
level of his disability from his respiratory disorders.  


2.  PTSD

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2000).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating from November 
7, 1996, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is more favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to November 7, 1996, the Board cannot apply the revised 
regulations.

The RO considered the old regulations and the new regulations 
in the September 2000 SOC and provided the rating criteria.  
Therefore, the appellant and his representative were given 
notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to November 1996, the schedular criteria for 70 and 100 
percent ratings for psychoneurotic disorders were as follows:

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the old regulations, each of the three criteria for a 
100 percent disability rating is an independent basis for 
grant a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, 70 and 100 percent ratings are 
warranted in the following circumstances:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2000).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2000).

The medical evidence shows that the appellant has been 
assigned GAF scores of 55 in May 1990, 60-65 in August 1995, 
and 45 in September 1995 and in June 2000,  based upon his 
impairment from PTSD.  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board finds that, in this case, it is more favorable to 
rate the appellant's service connected PTSD under the old 
rating schedule.

Although the appellant's GAF scores are varied, the overall 
medical evidence of record gives a relatively consistent view 
of the disability caused by the appellant's service-connected 
PTSD.  There are treatment records that indicate that the 
appellant is unemployable due to multiple disabilities.  
However, there is competent medical evidence of record that 
attests to the severity of the appellant's service-connected 
PTSD.  The appellant has nightmares, difficulty sleeping, 
panic attacks, difficulty trusting others, hypervigilance, an 
exaggerated startle response, anger outbursts, irritability, 
depression, and anxiety.  Although the appellant has been 
successful in maintaining his marriage for more than twenty 
years to his fifth spouse and raising children with her, he 
lives in a remote location and does not work.  He last worked 
in 1989.  Prior to that, he was unable to retain employment 
when working for others.  His longest occupations were the 
result of self-employment.  Since 1989 he has demonstrated an 
interest in advocating on behalf of Vietnam-era veterans.  In 
spite of this strong, earnest interest, he has been unable to 
complete his undergraduate education in order to pursue a law 
degree, which he believes would make him a more effective 
advocate.  The most recent VA examination notes that the 
appellant was unable to obtain a degree because of his 
depression, anger, and symptoms of PTSD.  The Board 
acknowledges that the appellant does have serious service-
connected physical disabilities, including an amputation and 
respiratory disorders, which contribute to his 
unemployability.  However, the Board is unwilling to find 
that, if the appellant did not have any physical 
disabilities, his service-connected PTSD would not render him 
"demonstrably unable to obtain or retain employment" as 
contemplated under the old rating schedule.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  As such, the evidence 
of record supports a grant of an increased rating of 100 
percent for the appellant's service connected PTSD as of 
December 13, 1989.


3.  Athlete's foot

The appellant's service-connected athlete's foot, also 
diagnosed as dermatophytosis and hyperidrosis, is currently 
rated as a noncompensable disability as analogous to 
dermatophytosis under Code 7813.  38 C.F.R. § 4.118, 
Diagnostic Code 7813; see 38 C.F.R. §§  4.20; 4.21 (2000).  
Diagnostic Codes 7807 through 7819 are rated as for eczema 
dependent upon the location, extent, and repugnant or 
otherwise disabling character of manifestations.  Under 
Diagnostic Code 7806 for eczema, a 10 percent disability 
rating is warranted where there is exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).  Diagnostic 
Code 7806 provides a zero percent disability rating for 
slight, if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  Id.

The skin disorder on the appellant's foot is not located on 
an exposed surface.  According to the medical evidence, his 
symptoms have been mild to moderate flaking and scaling 
between the toes and over the sole of his right foot.  This 
covers only a small area.  Therefore, the manifestations of 
the skin condition are not shown to be extensive, nor is 
there any evidence of disfigurement.  Such symptoms do not 
warrant assignment of a 10 percent rating.  The appellant's 
contentions and statements regarding the severity of his 
athlete's foot have been carefully considered; however, these 
assertions are outweighed by the objective medical evidence 
of record which fails to provide a basis for a compensable 
rating at this time.  Accordingly, the preponderance of the 
evidence indicates that the appellant's athlete's foot more 
closely approximates the criteria for noncompensable 
disability evaluation than the criteria for a 10 percent 
disability evaluation.  38 C.F.R. § 4.7 (2000).

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
VAOPGCPREC 36-97.  However, the Board finds no evidence of an 
exceptional disability picture in this case.  The appellant 
has not required frequent hospitalization for his foot 
disability, nor is it shown to markedly interfere with 
employment beyond the degree anticipated by the schedular 
rating.  The functional impairment has been described as 
minimal.


ORDER

Entitlement to an initial disability rating in excess of 60 
percent for service-connected respiratory disease, including 
asthma, chronic obstructive pulmonary disease (COPD), 
bronchitis, and pneumonia, is denied.

Entitlement to a 100 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.

Entitlement to an initial compensable disability rating for 
service-connected athlete's foot is denied.


REMAND

A remand is required in order to accord due process regarding 
the issue of entitlement to an initial rating higher than 10 
percent for sinusitis.

In a May 1996 rating decision, the RO granted service 
connection for sinusitis and assigned a 10 percent disability 
evaluation.  In June 1996 the Board received the appellant's 
notice of disagreement regarding the issue of entitlement to 
an initial rating higher than 10 percent for sinusitis.  In 
its July 1996 decision, the Board referred to the RO the 
appellant's claim regarding that issue.  No statement of the 
case (SOC) has been provided on that issue and thus the 
appellant has not had an opportunity to perfect an appeal.  
In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case.  The Board must remand that issue to the RO for 
that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED for the following:

The appellant and his representative 
should be furnished a statement of the 
case and given the opportunity to respond 
thereto.  The statement of the case 
should address the appellant's claim for 
entitlement to an initial rating higher 
than 10 percent for sinusitis.  The 
statement of the case should set forth 
all pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.  If the claim remains 
denied, the appellant and his 
representative must be notified of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of this issue.  If, and only if, a 
timely and adequate substantive appeal is 
received, the claim should then be 
returned to the Board for further review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



